  Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 1 of 32 Page ID #1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

CENTRAL LABORERS’ PENSION,                 )
WELFARE AND ANNUITY FUNDS,                 )
                                           )
       Plaintiffs,                         )
                                           )
vs.                                        )      Case Number: 20-cv-166
                                           )
UNITED PETROLEUM SERVICE and               )
TERRY SMITH, individually,                 )
                                           )
       Defendants.                         )

                                        COMPLAINT

       COME NOW, plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

and through their attorneys, Kelly & Kelley, LLC, and for their Complaint against defendants,

United Petroleum Service and Terry Smith, individually, state as follows:

                                          Count I
                                 United Petroleum Service
                                  29 U.S.C. §§ 1132, 1145

       COME NOW plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

and through their attorneys, Kelly & Kelley, LLC, and for Count I of their Complaint against

defendant, United Petroleum Service., state as follows:

       1.      This action arises under the laws of the United States and is brought pursuant

to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§

1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of

questions arising thereunder, as hereinafter more fully appears.

       2.      Plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, are various

pension, welfare and related joint labor-management funds and bring this action as

“employee welfare benefit funds” and “plans”, under the laws of ERISA.
  Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 2 of 32 Page ID #2



       3.     Defendant, United Petroleum Service is conducting business in the State of

Illinois, and is an employer as defined under ERISA.

       4.     An authorized representative of defendant executed a Participation

Agreement, dated September 15, 2001, thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 1 and incorporated by reference herein.

       5.     Exhibit 1 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees t make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 1.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 1.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
  Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 3 of 32 Page ID #3



              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 1.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 1.

       6.     An authorized representative of Defendant executed a Memorandum of

Agreement, dated December 22, 2013, August 21, 2014 and June 1, 2015, thereby binding

defendant to pay contributions to plaintiffs for employees of defendant within the

jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 2 and incorporated by

reference herein.

       7.     Exhibit 2 pertinently states:

              "It is agreed that this Contract shall cover all of the following Locals
              located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
              Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

              Greenville No. 622; Carlyle No. 581; Alton No. 218; Collinsville No. 44;
              Wood River No. 338; Columbia No. 196; Hillsboro No. 1084; Belleville No.
              459; Please see Article 2 of exhibit 2.

              “Each Employer shall remit fringe benefit contributions to the fund
              depository on or before the 15th day of each month for all contributions,
              attributable to the prior calendar month. Failure to remit such
              contributions on a timely basis may allow the Union, at its option, the
              right to refuse Employees or withdraw Employees for the delinquent
              Employer, a notice in writing five (5) days in advance of the taking of such
              action. In the event the delinquent Employer is a subcontractor, such
              notice shall be served jointly on the general contractor and the
              subcontractor. The Employer shall be liable for any costs incurred in the
              connection with the collection of any fringe benefits.” Please see Article 9.a
              of exhibit 2.
Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 4 of 32 Page ID #4



         "Any part of the negotiated wage increase may be taken in fringe benefits
         (Welfare, Pension, and/or Annuity) provided the Local Union gives
         written notice to the Employer and the District Council ninety (90) days
         in advance of such increase becoming due and payable" Please see Article
         9.b of exhibit 2.

         "Commencing August 1, 2013, the Employer agrees to make payments to
         the Central Laborers' Pension Fund and be bound by the Central
         Laborers' Pension Fund Trust Agreements, including any amendments
         or changes thereto, and the Employer accepts as Trustees those Trustees
         selected in the manner provided in said Trust Agreement. The Employer
         shall pay to the Central Laborers' Pension Fund the amount listed in
         Schedules A, B, and C for each hour worked or portion thereof, for which
         the Employee receives pay, or is entitled to receive pay pursuant to this
         Agreement." Please see Article 9.c of exhibit 2.

         "Commencing August 1, 2013, the Employer agrees to make payments to
         the Central Laborers' Welfare Fund and be bound by the Central
         Laborers' Welfare Fund Trust Agreements, including any amendments
         or changes thereto, and the Employer accepts as Trustees those Trustees
         selected in the manner provided in said Trust Agreement. The Employer
         shall pay to the Central Laborers' Welfare Fund the amount listed in
         Schedules A, B, and C for each hour worked or portion thereof, for which
         the Employee receives pay, or is entitled to receive pay pursuant to this
         Agreement." Please see Article 9.d of exhibit 2.

         "Commencing August 1, 2013, the Employer agrees to make payments to
         the Central Laborers' Annuity Fund and be bound by the Central
         Laborers' Annuity Fund Trust Agreements, including any amendments
         or changes thereto, and the Employer accepts as Trustees those Trustees
         selected in the manner provided in said Trust Agreement. The Employer
         shall pay to the Central Laborers' Annuity Fund the amount listed in
         Schedules A, B, and C for each hour worked or portion thereof, for which
         the Employee receives pay, or is entitled to receive pay pursuant to this
         Agreement." Please see Article 9.e of exhibit 2.

         “This Agreement shall be effective August 1, 2013 and shall remain in full
         force and effect through July 31, 2016, and thereafter from year to year
         unless either party gives notice in writing to the other party at least sixty
         (60) days but not more than one hundred twenty (120) days prior to
         expiration date that it desires to terminate this Agreement. Notice to
         modify the contract with respect to any of its provisions given by either
         party shall not terminate this Contract and shall render the automatic
         renewal clause inoperative.” Please see Article 29 of exhibit 2.
  Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 5 of 32 Page ID #5



       8.     Defendant has not given written notification of its intent to terminate the

agreements referenced as exhibit 2. As such, said agreement remains in effect and the parties

are bound to same.

       9.     Pursuant to exhibit 2, defendant is bound by the terms of the Memorandum of

Agreement, dated August 1, 2016 through July 31, 2019. Said Agreement is attached as

exhibit 3 and incorporated by reference herein.

       10.    Exhibit 3 pertinently provides:

              “It is agreed that this Contract shall cover all of the following Locals
              located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
              Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

                            Greenville No. 622; Carlyle No. 581; Alton No. 218;
                            Collinsville No. 44; Wood River No. 338; Columbia No. 196;
                            Hillsboro No. 1084; Belleville No. 459. Please see Article 2 of
                            exhibit 3.

              “Each Employer shall remit fringe benefit contributions to the fund
              depository on or before the 15th day of each month for all contributions,
              attributable to the prior calendar month. Failure to remit such
              contributions on a timely basis may allow the Union, at its option, the
              right to refuse Employees or withdraw Employees for the delinquent
              Employer, a notice in writing five (5) days in advance of the taking of such
              action. In the event the delinquent Employer is a subcontractor, such
              notice shall be served jointly on the general contractor and the
              subcontractor. The Employer shall be liable for any costs incurred in the
              connection with the collection of any fringe benefits.” Please see Article 9.a
              of exhibit 3.

              "Any part of the negotiated wage increase may be taken in fringe benefits
              (Welfare, Pension, and/or Annuity) provided the Local Union gives
              written notice to the Employer and the District Council ninety (90) days
              in advance of such increase becoming due and payable" Please see Article
              9.b of exhibit 3.

              "Commencing August 1, 2016, the Employer agrees to make payments to
              the Central Laborers' Pension Fund and be bound by the Central
              Laborers' Pension Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
  Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 6 of 32 Page ID #6



              shall pay to the Central Laborers' Pension Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement." Please see Article 9.c of exhibit 3.

              "Commencing August 1, 2016, the Employer agrees to make payments to
              the Central Laborers' Welfare Fund and be bound by the Central
              Laborers' Welfare Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers' Welfare Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement." Please see Article 9.d of exhibit 3.

              "Commencing August 1, 2016, the Employer agrees to make payments to
              the Central Laborers' Annuity Fund and be bound by the Central
              Laborers' Annuity Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers' Annuity Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement." Please see Article 9.e of exhibit 3.

              “This Agreement shall be effective August 1, 2016 and shall remain in full
              force and effect through July 31, 2019, and thereafter from year to year
              unless either party gives notice in writing to the other party at least sixty
              (60) days but not more than one hundred twenty (120) days prior to
              expiration date that it desires to terminate this Agreement. Notice to
              modify the contract with respect to any of its provisions given by either
              party shall not terminate this Contract and shall render the automatic
              renewal clause inoperative.” Please see Article 29 of exhibit 3.

       11.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 3. As such, said agreement remains in effect and the parties

are bound to same.

       12.    An authorized representative of defendant executed a Participation

Agreement, dated August 18, 2014, thereby binding defendant to pay contributions to
  Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 7 of 32 Page ID #7



plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 4 and incorporated by reference herein.

       13.    Exhibit 4 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees t make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 4.

              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 4.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 4.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
  Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 8 of 32 Page ID #8



              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 4.

       14.    An authorized representative of defendant executed a Participation

Agreement, dated June 1, 2015, thereby binding defendant to pay contributions to plaintiffs

for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is attached

hereto as exhibit 5 and incorporated by reference herein.

       15.    Exhibit 5 pertinently provides

              “This Participation Agreement (hereinafter “Agreement”) is entered into
              between the undersigned employer (hereinafter “Employer”) and the
              Central Laborers’ Pension, Welfare and Annuity Funds and such other
              employee benefit funds, labor management funds, labor organizations or
              other funds reference herein or in the applicable collective bargaining
              agreements for which the Central Laborers’ Pension, Welfare and
              Annuity Funds act as the collection agent (hereinafter collectively
              “Funds”). The Employer hereby agrees that this documents represents
              the detailed written agreement required by the Labor Management
              Relations Act (29 U.S.C. Section 186 (c)) to permit the Funds to receive
              contributions from the Employer.” Please see Paragraph 1 of Exhibit 5.

              “The Employer hereby agrees to be bound by each of the Funds’
              Agreement and Declaration of Trust, as amended, or such other
              governing document establishing the Funds, as amended (hereinafter
              “Trust Agreements”), as though the Employer had actually signed same.”
              Please see paragraph 2 of Exhibit 5.

              “Unless the Employer provides the Funds with a separate written
              agreement or addendum specifying the applicable contribution rates
              signed by the Employer and the applicable Local Union or District
              Council and which is specifically approved by the Funds, the Employer
              hereby agrees to pay contributions to the Funds in the amounts set forth
              in the applicable CBA or wage addendum to the applicable CBA that is in
              effect and which applies to the time period for which the hours were
              worked by the Employer’s employees. It is expressly understood and
              agreed that the contribution rates may change or vary with the
              geographical location of the Employer’s jobs or that the rates may
              increase and/or decrease from time to time pursuant to the Trust
              Agreements or applicable CBAs.” Please see paragraph 6 of Exhibit 5.
  Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 9 of 32 Page ID #9




              “Unless otherwise agreed to by the Employer and the Funds, this
              Agreement shall remain in effect until terminated. This Agreement shall
              be terminated in the same manner and subject to the same requirements
              as each CBA incorporated herein, however, in order for termination of
              this Agreement to coincide with termination of any CBA incorporated
              herein, the Employer must timely provide separate written notice of
              termination to the Funds that satisfies the requirements of the
              applicable CBA. This Agreement will be deemed terminated when a
              timely required notice has been provided by the Employer with respect
              to each CBA incorporated herein and the term of each CBA incorporated
              herein has expired without the CBA being renewed or otherwise
              extended.” Please see paragraph 13 of Exhibit 5.

       16.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 5. As such, said agreement remains in effect and the parties

are bound to same.

       17.    Based on the terms and conditions contained in exhibits 1 – 5 defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration

of Trust establishing the Central Laborers’ Pension, Welfare & Annuity Funds. The Restated

Agreement and Declaration of Trust is attached hereto as exhibit 6 and incorporated by

reference herein,

       18.    ARTICLE VI of the Restated Agreement and Declaration of Trust entitled

Contributions to the Fund provides, in pertinent part:

       Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
       hereof, each Employer shall contribute to the Fund the amount required by any
       written agreement as defined herein between the Union or the Trust and the
       Employer. The rate of contributions shall at all times be governed by the applicable
       written Agreement then in force and effect, together with any amendments,
       supplements or modifications thereto provided, however, that in the case of an
       Employer who is required to make contributions by reason of his being party to a
       written other than a Collective Bargaining Agreement the amount of the contribution
       shall be required by the Collective Bargaining Agreement in effect between the
       Employer Association and the Local Union having jurisdiction over the geographical
       area in which the covered Employees perform work. It shall not be a defense to any
       claim by the Trustees or an Employee for delinquent contributions from an Employer
Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 10 of 32 Page ID #10



    that such Employer had entered into an agreement with any employee purporting to
    waive the employee’s right to strict compliance with the provisions of the applicable
    Collective Bargaining Agreement or other written agreement, With respect to the
    amount of contributions required thereby no employee shall be permitted to contract
    or otherwise agree with or permit his employer to provide wage or benefit payments
    which do not conform to the aforesaid requirements and any such contract or
    agreement shall be null and void.

    Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
    The Employers shall make all reports on contributions required by the Trustees. Each
    Employer shall promptly furnish to the Trustees, on demand, the names of its
    employees, their social security number, the hours worked by each employee, and
    such other information as the Trustees may reasonably require in connection with
    the administration of the Trust and Pension Plan. The Trustees may, on reasonable
    notice, have an audit made by an independent certified public accountant or its
    representatives or such other person or persons as designated by the Trustees of all
    records of the Employer as described in Article IV, Section 8, in connection with the
    Employer’s contributions and/or reports.

    Where an audit discloses a difference between hours actually worked by an employee
    and hours reported to the Trust by his Employer and where such audit discloses any
    willful violation of any requirements of this Trust Agreement or rules and regulations
    adopted in connection herewith, those officers and directors of such Employer, if
    corporation, who supervised the completion of report forms, signed report forms or
    can be determined to have had personal knowledge of such conduct, shall be
    personally liable for any underpayment or other pecuniary loss to the Fund as a result
    of such conduct. Nothing herein shall prevent personal liability for owners or
    partners who are not otherwise incorporated.

    Each employer, by agreeing to be bound by the terms hereof, acknowledges and
    agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
    owing irrespective of the payment or not of the underlying contributions for which
    the liquidated damages were assessed shall constitute a default in payment pursuant
    to Section 6 of his Article.

    Section 7. LIQUIDATED DAMAGES. All Employers not paying contributions within
    fifteen (15) days from the date they are originally due, or the due date as extended as
    provided above, shall pay in addition to said contributions liquidated damages in the
    amount of ten percent (10%) of the delinquent contributions or twenty five dollars
    ($25.00), whichever is greater, and said damages shall be paid with the delinquent
    contributions. Each Employer party to or otherwise bound by this Trust Agreement
    acknowledge that the liquidated damages and acknowledge the costs to be actual and
    substantial though difficulty to ascertain; however, each Employer acknowledges
    these costs to be minimally ten percent (10%) of the delinquent contributions or
    twenty-five dollars ($25.00), whichever is greater, waiving the necessity of any
    additional proof thereof.
 Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 11 of 32 Page ID #11




       Section 9. COLLECTION COSTS. Except as hereinafter provided in this Article, in the
       event an Employer becomes delinquent in his contributions, said delinquent
       Employer shall be liable for all reasonable costs incurred in the collection process
       including the court fees, attorneys’ fees, filing fees, and any other expenses actually
       incurred by the Trustees in the course of the collections process.

       Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have the
       authority to audit the records of the Employer as described in Article IV, Section 8, for
       the purposes of determining the accuracy of contributions to the Pension Fund. In the
       event it becomes necessary for the Trustees to file suit and/or otherwise retain legal
       counsel to enforce their authority to perform an audit, the Employer shall be liable
       for all reasonable costs incurred including court fees, attorneys’ fees, filing fees, audit
       cost, and any other expenses actually incurred by the Trustee in the court of the action
       without regard to whether the Employer did or did not owe delinquent contributions.
       Please see the Restated Agreement and Declaration of Trust, attached hereto as
       exhibit 6 and incorporated by reference herein.

       19.    Based on the terms and conditions contained in exhibits 1 – 5 defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration

of Trust establishing the Central Laborers’ Welfare Funds. The Restated Agreement and

Declaration of Trust is attached hereto as exhibit 7 and incorporated by reference herein,

       20.    ARTICLE V of the Restated Agreement and Declaration of Trust of the Central

Laborers' Welfare Funds entitled Contributions to the Fund provides, in pertinent part:

       Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
       hereof, each Employer shall contribute to the Fund the amount required by any
       written agreement as defined herein between the Union or the Trust and the
       Employer. The rate of contributions shall at all times be governed by the applicable
       written Agreement then in force and effect, together with any amendments,
       supplements or modifications thereto provided, however, that in the case of an
       Employer who is required to make contributions by reason of his being party to a
       written other than a Collective Bargaining Agreement the amount of the contribution
       required shall be identical to the amount required by the Collective Bargaining
       Agreement in effect between the Employer Association and the Local Union having
       jurisdiction over the geological area in which the covered Employees perform work.
       It shall not be a defense to any claim by the Trustees or an Employee for delinquent
       contributions from an Employer that such Employer had entered into an agreement
       with any employee purporting to waive the employee's rights to strict compliance
       with the provisions of the applicable Collective Bargaining Agreement or other
       written agreement. With respect to the amount of contributions required thereby no
Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 12 of 32 Page ID #12



    employee shall be permitted to contract or otherwise agree with or permit his
    employer to provide wage or benefit payments which do not conform to the aforesaid
    requirements and any such contract or agreement shall be null and void.

    Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
    The Employers shall make all reports on contributions required by the Trustees. Each
    Employer shall promptly furnish to the Trustees, on demand, the names of its
    employees, their social security number, the hours worked by each employee, and
    such other information as the Trustees may reasonably require in connection with
    the administration of the Trust and Welfare Plan. The Trustees may, on reasonable
    notice, have an audit made by an independent certified public accountant or its
    representatives or such other persons as designated by the Trustees of all records of
    the Employer as described in Article IV, Section 8, in connection with the Employer’s
    contributions and/or reports.

    All employers shall be required to maintain records in compliance with procedures
    develop and communicated by the Administrator from the beginning of such
    Employer's participation in the Fund forward unless given written authorization for
    variance by the Administrator. All such records shall be maintained for a period of
    ten (10) years unless earlier destruction of the same is authorized by the Trustees.
    The Trustees shall require the Employer to designate the classification of all of his
    employees and if the Employer fails to do so, after being requested to do so by the
    Trustees, the Trustees shall conduct an investigation for the purpose of determining
    the classification of such employees and the result of said investigation shall be
    conclusive.

    Where an audit discloses a difference between hours actually worked by an employee
    and hours reported to the Trust by his Employer and where such audit discloses any
    willful violation of any requirements of this Trust Agreement or rules and regulations
    adopted in connection herewith, those officers and directors of such Employer, if a
    corporation, who supervised the completion of report forms, signed report forms or
    can be determined to have had personal knowledge of such conduct. Nothing herein
    shall prevent personal liability for owner or partners who are not otherwise
    incorporated

    Each employer, by agreeing to be bound by the terms hereof, acknowledges and
    agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
    owing irrespective of the payment or not of the underlying contributions for which
    the liquidated damages were assessed, and failure to pay liquidated damages duly
    assessed shall constitute a default in payment pursuant to Section 6 of the Article.

    Section 5. MODE OF PAYMENT
    All contributions shall be due and payable on the fifteenth (15th) day of the month
    next following the calendar month in which eligible employees perform work with
    respect to which contributions are required. The time for payment may be extended
    by the Trustees by resolution, but in no event shall such extension exceed forty-five
Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 13 of 32 Page ID #13



    (45) days in accordance with applicable regulations issued by the Secretary of Labor
    pursuant to ERISA.

    Section 6. DEFAULT IN PAYMENT
    Non-payment by an Employer of any contributions when due shall not relieve any
    other employer of his obligation to make payments. The Trustees may take any action
    necessary to enforce payments of the contributions and penalties due hereunder,
    including, but not limited to, proceedings at law and in equity.

    Section 7. LIQUIDATED DAMAGES
    All employers not paying contributions within fifteen (15) days from the date they
    are originally due, or the due date as extended as provide above, shall pay in addition
    to said contributions liquidated damages in the amount of ten percent (10%) of the
    delinquent contributions or Twenty-five dollars ($25.00), whichever is greater, and
    said damages shall be paid with the delinquent contributions. Each employer party
    to or otherwise bound by this Trust Agreement acknowledge that the liquidated
    damages will be used to defer administrative costs arising by said delinquency and
    acknowledge the costs to be actual and substantial though difficult to ascertain;
    however, each Employer acknowledges these costs to be at least ten percent (10%)
    of the delinquent contributions or Twenty-Five Dollars ($25.00), whichever is
    greater, waiving the necessity of any additional proof thereof.

    Section 8. INTEREST
    Delinquent contributions shall bear interest at such rate as may have been
    established by the Trustees prior to determining the existence of the delinquency.
    Trustees may determine and establish from time to time the appropriate interest rate
    for delinquencies and when the delinquencies shall commence to bear interest. The
    Trustees shall have the authority to waive the foregoing interest charge in the event
    the delinquent Employer executes a note or enters into an installment payment
    agreement providing for payment of said delinquency on such terms as acceptable to
    the Trustees under the circumstances.

    Section 9. COLLECTION COSTS
    Except as hereinafter provided in this Article, in the event an Employer becomes
    delinquent in his contributions, said delinquent Employer shall be liable for all
    reasonable costs incurred in the collection process including court fees, attorneys'
    fees, filing fees, and any other expenses actually incurred by the Trustees in the court
    of the collection process.

    Section 10. AUDIT AND THE COSTS THEREOF.
    The Trustees shall have the authority to audit the records of the Employer as
    described in Article IV, Section 8, for the purposes of determining the accuracy of
    contributions to the Welfare Fund. In the event it becomes necessary for the
    Trustees to file suit and/or otherwise retain legal counsel to enforce their authority
    to perform an audit, the Employer shall be liable for all reasonable costs incurred
    including court fees, attorney's fees, filing fees, audit costs, and any other expenses
 Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 14 of 32 Page ID #14



       actually incurred by the Trustees in the course of action, without regard to whether
       the employer did or did not owe delinquent contributions.

       In the event an audit determines that there are no delinquent contributions due the
       Fund, other than in situations as noted in the above paragraph, the Fund shall pay the
       entire Audit Cost. In the event the audit determines that there are delinquent
       contributions due the Fund which were intentionally not paid by the Employer, the
       entire Audit Cost shall be assessed against the Employer. Intentional non-payment
       shall include, but not be limited to, issuance of a check or other order for payment
       that is not honored by the bank or other institution on which it is drawn and shall
       include non-payment due to lack of funds on the part of the employer.

       In the event an audit determines that there are delinquent contributions which are
       unintentional, the Employer shall be assessed a proportion of the audit costs, if any,
       based upon a formula which shall be set from time to time by the Trustees in their
       discretion and reflected in the Minutes of the particular meeting where the formula
       is adopted or changed. Please see the Restated Agreement and Declaration of
       Trust attached hereto as Exhibit 7 and incorporated by reference herein.

       21.    According to the Trust Agreement, plaintiffs are entitled to collect liquidated

damages on all contributions that are paid late. Defendant has incurred liquidated damages.

       22.    Defendant is obligated to make fringe benefit contributions to plaintiffs, under

the terms of the Participation Agreement (exhibit 1), Memorandum of Agreement (exhibit

2), Memorandum of Agreement (exhibit 3), Participation Agreement (exhibit 4),

Participation Agreement (exhibit 5), Restated Agreement and Declaration of Trust (exhibit

6) and Restated Agreement and Declaration of Trust (Exhibit 7).

       23.    Between September 2001 through the present, an authorized representative

of defendant requested from various Local Labor Unions that fall within the jurisdiction of

plaintiffs, employees for various construction projects awarded to defendant.

       24.    Said employees were then provided to defendant from various Local Labor

Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

projects awarded to defendant.
 Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 15 of 32 Page ID #15



       25.    As an employer obligated to make fringe benefit contributions to plaintiffs,

defendant is specifically required to do the following:

              (a)    To pay monthly contributions to the Funds for each employee of the
                     defendant and to make said contributions in a manner as required by
                     the plaintiffs and payment of said contributions are based upon an
                     hourly rate as stated in the applicable agreements; and

              (b)    To make all of its payroll books and records available to plaintiffs for
                     the purpose of auditing same, to determine whether defendant is
                     making full payments as required under the applicable agreements;

              (c)    To compensate plaintiffs for the additional administrative costs and
                     burdens imposed by defendant’s failure to pay, or untimely payment of
                     contributions, by way of the payment of liquidated damages in the
                     amount of ten percent (10%) of any and all contributions which are not
                     timely received by plaintiffs for a particular month, as specified fully in
                     Paragraph 4(a) above, together with interest as provided in ERISA, 29
                     U.S.C. §1132 (g);

              (d)    To pay any and all costs incurred by plaintiffs in auditing defendant’s
                     payroll records, should it be determined that defendant was delinquent
                     in the reporting or submission of all contributions required of it to be
                     made to plaintiffs;

              (e)    To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
                     incurred in the prosecution of any action to require defendant to
                     submit its payroll books and records for audit or to recover delinquent
                     contributions.

       26.    Defendant has breached its obligation to plaintiffs and its obligations under

the plans in the following respects:

              (a)    Defendant has failed to make payment of contributions and
                     liquidated damages; and

              (b)    Defendant has been delinquent in reporting the hours worked by
                     employees.

       27.    Defendant owes to plaintiff the sum of one thousand six hundred fifty-one

dollars and thirty-two cents ($1,651.32). Please see the Revised Breakdown of Amounts Due

and Owing attached hereto as exhibit 8 and incorporated by reference herein.
 Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 16 of 32 Page ID #16



       28.     The known amounts owed are based upon the defendant’s failure to submit all

required reports; failure to accurately state all hours for which contributions are due on

reports previously submitted; or its failure to file reports or contributions in a timely fashion.

       29.     Further, there is the possibility that additional contributions and liquidated

damages will come due during the pendency of this lawsuit.

       30.     Plaintiffs have requested defendant to perform its obligations as aforesaid, but

defendant has failed and refused to so perform.

       31.     Defendant’s continuing refusal and failure to perform it obligations to

plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which

plaintiffs have no adequate remedy at law.

       WHEREFORE, plaintiffs, Central Laborers’ Pension, Welfare and Annuity Funds,

pray this Court enter Judgment in their favor and against defendant, United Petroleum

Service, as follows:

       (a)     That defendant be enjoined and ordered to submit all delinquent monthly
               contribution reports to plaintiffs with the information required to be provided
               thereon, to continue to submit such reports while this is pending, and to
               comply with its contractual obligation to timely submit such reports in the
               future;

       (b)     That judgment be entered in favor of plaintiffs and against defendant for all
               unpaid contributions, liquidated damages, any costs of auditing defendant’s
               records, accrued interest, and plaintiffs’ reasonable attorneys’ fees and court
               costs necessarily incurred in this action as specified herein, or as subsequently
               determined, all as provided for in the plans and in ERISA;

       (c)     Judgment be entered against defendant and defendant be decreed to pay to
               the plaintiffs a sum of one thousand six hundred fifty-one dollars and thirty-
               two cents ($1,651.32), plus whatever sums are determined to be due;

       (d)     That defendant be decreed to pay all costs attendant to any audit of
               defendant’s payroll books and records;
 Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 17 of 32 Page ID #17



         (e)   That defendant be decreed to pay the plaintiffs its reasonable lawyers’ fees,
               together with its costs of suit; and

         (f)   That plaintiffs have such further relief as may be deemed just and equitable by
               the Court, all at defendant’ cost.

                                          Count II
                                       Terry Smith
                                  29 U.S.C. §§ 1132, 1145

         COME NOW plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, by

and through their attorneys, Kelly & Kelley, LLC, and for Count II of their Complaint against

defendant, Terry Smith, state as follows:

         1.    This action arises under the laws of the United States and is brought pursuant

to the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§

1132,1145 (hereinafter referred to as “ERISA”). Jurisdiction is based upon the existence of

questions arising thereunder, as hereinafter more fully appears.

         2.    Plaintiffs, Central Laborers’ Pension, Welfare & Annuity Funds, are various

pension, welfare and related joint labor-management funds and bring this action as

“employee welfare benefit funds” and “plans”, under the laws of ERISA.

         3.    Defendant, Terry Smith, is an individual conducting business in the State of

Illinois, a signatory to an agreement with plaintiffs, and is an employer as defined under

ERISA.

         4.    An authorized representative of defendant executed a Participation

Agreement, dated September 15, 2001, thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 1 and incorporated by reference herein.

         5.    Exhibit 1 pertinently provides:
Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 18 of 32 Page ID #18



          “The Employer hereby agrees to be bound by and to the Agreements and
          Declarations of Trust establishing and amending the Central Laborers’
          Pension Fund and Central Laborers’ Welfare Fund and all other funds or
          plans compromising the Funds, all as heretofore and hereafter amended
          (the Trust agreements), as through the employer had actually signed the
          same. The various Agreements and Declarations of Trust are hereafter
          referred to as the “Trust Agreements.” The Employer agrees t make
          contributions to the Funds (1) on behalf of all Employees, all as defined
          in the Trust Agreements or applicable Collective Bargaining Agreements,
          (2) for all jobs within the geographical jurisdiction of the Funds, all as
          defined in the Trust Agreements, (3) for the employment on all job
          classifications, all as defined in the Trust Agreements or applicable
          Collective Bargaining Agreements. Please see paragraph 2 of exhibit 1.

          “The employer agrees to make the required contributions monthly and
          in such manner as required by the Trustees of the Funds for all
          Employees as defined in the Trust Agreements and the Trustees shall
          have the authority to have their accountant audit all payroll and all wage,
          job, bonds and other relevant records of the Employer upon reasonable
          notice for the purpose of determining the accuracy of the Employer’s
          contributions to the Funds.” Please see paragraph 4 of exhibit 1.

          “If an employer fails to pay contributions as required by the Trust
          Agreements and this Agreement, the Funds shall have the right to take
          whatever steps are necessary to secure compliance with this Agreement
          and the Trust Agreements, any other provision hereof to the contrary
          notwithstanding, and the Employer shall be liable for all reasonable
          costs of collection of the payments due together with reasonable
          attorneys’ fees and such other reasonable costs and charges as may be
          assessed by the Trustees of the Funds pursuant to the Trust Agreements,
          including the cost of any and all audits. In addition, the Employer agrees
          that all remittances not received by the 15th day of the month next
          following the month for which the contributions are due are subject to
          assessment of Liquidated Damages in the amount of 10% of the
          contributions or $25.00 minimum per remittance, to deter the increased
          administrative costs resulting from late payments, all pursuant to the
          Trust Agreements. Please see paragraph 6 of exhibit 1.

          “The Employer hereby irrevocably designates as its representatives on
          the Board of Trustees of the Funds such Trustees as are now serving, or
          their successors who will serve in the future, as Employer Trustees
          together with their successors/ The Employer further agrees to be bound
          by all actions taken by the Board of Trustees pursuant to the Trust
          Agreements as heretofore and/or hereafter amended.” Please see
          paragraph 7 of exhibit 1.
 Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 19 of 32 Page ID #19



       6.     Defendant executed a Memorandum of Agreement, dated December 22, 2013,

August 21, 2014 and June 1, 2015, thereby binding defendant to pay contributions to

plaintiffs for employees of defendant within the jurisdiction of plaintiffs. Said Agreement is

attached hereto as exhibit 2 and incorporated by reference herein.

       7. Exhibit 2 pertinently states:

              "It is agreed that this Contract shall cover all of the following Locals
              located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
              Monroe, Montgomery, Randolph, St. Clair and Washington Counties:

              Greenville No. 622; Carlyle No. 581; Alton No. 218; Collinsville No. 44;
              Wood River No. 338; Columbia No. 196; Hillsboro No. 1084; Belleville No.
              459; Please see Article 2 of exhibit 2.

              “Each Employer shall remit fringe benefit contributions to the fund
              depository on or before the 15th day of each month for all contributions,
              attributable to the prior calendar month. Failure to remit such
              contributions on a timely basis may allow the Union, at its option, the
              right to refuse Employees or withdraw Employees for the delinquent
              Employer, a notice in writing five (5) days in advance of the taking of such
              action. In the event the delinquent Employer is a subcontractor, such
              notice shall be served jointly on the general contractor and the
              subcontractor. The Employer shall be liable for any costs incurred in the
              connection with the collection of any fringe benefits.” Please see Article 9.a
              of exhibit 2.

              "Any part of the negotiated wage increase may be taken in fringe benefits
              (Welfare, Pension, and/or Annuity) provided the Local Union gives
              written notice to the Employer and the District Council ninety (90) days
              in advance of such increase becoming due and payable" Please see Article
              9.b of exhibit 2.

              "Commencing August 1, 2013, the Employer agrees to make payments to
              the Central Laborers' Pension Fund and be bound by the Central
              Laborers' Pension Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers' Pension Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement." Please see Article 9.c of exhibit 2.
 Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 20 of 32 Page ID #20



              "Commencing August 1, 2013, the Employer agrees to make payments to
              the Central Laborers' Welfare Fund and be bound by the Central
              Laborers' Welfare Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers' Welfare Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement." Please see Article 9.d of exhibit 2.

              "Commencing August 1, 2013, the Employer agrees to make payments to
              the Central Laborers' Annuity Fund and be bound by the Central
              Laborers' Annuity Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers' Annuity Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement." Please see Article 9.e of exhibit 2.

              “This Agreement shall be effective August 1, 2013 and shall remain in full
              force and effect through July 31, 2016, and thereafter from year to year
              unless either party gives notice in writing to the other party at least sixty
              (60) days but not more than one hundred twenty (120) days prior to
              expiration date that it desires to terminate this Agreement. Notice to
              modify the contract with respect to any of its provisions given by either
              party shall not terminate this Contract and shall render the automatic
              renewal clause inoperative.” Please see Article 29 of exhibit 2.

       8.     Defendant has not given written notification of its intent to terminate the

agreements referenced as exhibit 2. As such, said agreement remains in effect and the parties

are bound to same.

       9.     Pursuant to exhibit 2, defendant is bound by the terms of the Memorandum of

Agreement, dated August 1, 2016 through July 31, 2019. Said Agreement is attached as

exhibit 3 and incorporated by reference herein.

       10.    Exhibit 3 pertinently provides:

              “It is agreed that this Contract shall cover all of the following Locals
              located in Bond, Calhoun, Clinton, Greene, Jersey, Macoupin, Madison,
              Monroe, Montgomery, Randolph, St. Clair and Washington Counties:
Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 21 of 32 Page ID #21




                        Greenville No. 622; Carlyle No. 581; Alton No. 218;
                        Collinsville No. 44; Wood River No. 338; Columbia No. 196;
                        Hillsboro No. 1084; Belleville No. 459. Please see Article 2 of
                        exhibit 3.

          “Each Employer shall remit fringe benefit contributions to the fund
          depository on or before the 15th day of each month for all contributions,
          attributable to the prior calendar month. Failure to remit such
          contributions on a timely basis may allow the Union, at its option, the
          right to refuse Employees or withdraw Employees for the delinquent
          Employer, a notice in writing five (5) days in advance of the taking of such
          action. In the event the delinquent Employer is a subcontractor, such
          notice shall be served jointly on the general contractor and the
          subcontractor. The Employer shall be liable for any costs incurred in the
          connection with the collection of any fringe benefits.” Please see Article 9.a
          of exhibit 3.

          "Any part of the negotiated wage increase may be taken in fringe benefits
          (Welfare, Pension, and/or Annuity) provided the Local Union gives
          written notice to the Employer and the District Council ninety (90) days
          in advance of such increase becoming due and payable" Please see Article
          9.b of exhibit 3.

          "Commencing August 1, 2016, the Employer agrees to make payments to
          the Central Laborers' Pension Fund and be bound by the Central
          Laborers' Pension Fund Trust Agreements, including any amendments
          or changes thereto, and the Employer accepts as Trustees those Trustees
          selected in the manner provided in said Trust Agreement. The Employer
          shall pay to the Central Laborers' Pension Fund the amount listed in
          Schedules A, B, and C for each hour worked or portion thereof, for which
          the Employee receives pay, or is entitled to receive pay pursuant to this
          Agreement." Please see Article 9.c of exhibit 3.

          "Commencing August 1, 2016, the Employer agrees to make payments to
          the Central Laborers' Welfare Fund and be bound by the Central
          Laborers' Welfare Fund Trust Agreements, including any amendments
          or changes thereto, and the Employer accepts as Trustees those Trustees
          selected in the manner provided in said Trust Agreement. The Employer
          shall pay to the Central Laborers' Welfare Fund the amount listed in
          Schedules A, B, and C for each hour worked or portion thereof, for which
          the Employee receives pay, or is entitled to receive pay pursuant to this
          Agreement." Please see Article 9.d of exhibit 3.

          "Commencing August 1, 2016, the Employer agrees to make payments to
          the Central Laborers' Annuity Fund and be bound by the Central
 Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 22 of 32 Page ID #22



              Laborers' Annuity Fund Trust Agreements, including any amendments
              or changes thereto, and the Employer accepts as Trustees those Trustees
              selected in the manner provided in said Trust Agreement. The Employer
              shall pay to the Central Laborers' Annuity Fund the amount listed in
              Schedules A, B, and C for each hour worked or portion thereof, for which
              the Employee receives pay, or is entitled to receive pay pursuant to this
              Agreement." Please see Article 9.e of exhibit 3.

              “This Agreement shall be effective August 1, 2016 and shall remain in full
              force and effect through July 31, 2019, and thereafter from year to year
              unless either party gives notice in writing to the other party at least sixty
              (60) days but not more than one hundred twenty (120) days prior to
              expiration date that it desires to terminate this Agreement. Notice to
              modify the contract with respect to any of its provisions given by either
              party shall not terminate this Contract and shall render the automatic
              renewal clause inoperative.” Please see Article 29 of exhibit 3.

       11.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 3. As such, said agreement remains in effect and the parties

are bound to same.

       12.    Defendant executed a Participation Agreement, dated August 18, 2014,

thereby binding defendant to pay contributions to plaintiffs for employees of defendant

within the jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 4 and

incorporated by reference herein.

       13.    Exhibit 4 pertinently provides:

              “The Employer hereby agrees to be bound by and to the Agreements and
              Declarations of Trust establishing and amending the Central Laborers’
              Pension Fund and Central Laborers’ Welfare Fund and all other funds or
              plans compromising the Funds, all as heretofore and hereafter amended
              (the Trust agreements), as through the employer had actually signed the
              same. The various Agreements and Declarations of Trust are hereafter
              referred to as the “Trust Agreements.” The Employer agrees t make
              contributions to the Funds (1) on behalf of all Employees, all as defined
              in the Trust Agreements or applicable Collective Bargaining Agreements,
              (2) for all jobs within the geographical jurisdiction of the Funds, all as
              defined in the Trust Agreements, (3) for the employment on all job
              classifications, all as defined in the Trust Agreements or applicable
              Collective Bargaining Agreements. Please see paragraph 2 of exhibit 4.
 Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 23 of 32 Page ID #23




              “The employer agrees to make the required contributions monthly and
              in such manner as required by the Trustees of the Funds for all
              Employees as defined in the Trust Agreements and the Trustees shall
              have the authority to have their accountant audit all payroll and all wage,
              job, bonds and other relevant records of the Employer upon reasonable
              notice for the purpose of determining the accuracy of the Employer’s
              contributions to the Funds.” Please see paragraph 4 of exhibit 4.

              “If an employer fails to pay contributions as required by the Trust
              Agreements and this Agreement, the Funds shall have the right to take
              whatever steps are necessary to secure compliance with this Agreement
              and the Trust Agreements, any other provision hereof to the contrary
              notwithstanding, and the Employer shall be liable for all reasonable
              costs of collection of the payments due together with reasonable
              attorneys’ fees and such other reasonable costs and charges as may be
              assessed by the Trustees of the Funds pursuant to the Trust Agreements,
              including the cost of any and all audits. In addition, the Employer agrees
              that all remittances not received by the 15th day of the month next
              following the month for which the contributions are due are subject to
              assessment of Liquidated Damages in the amount of 10% of the
              contributions or $25.00 minimum per remittance, to deter the increased
              administrative costs resulting from late payments, all pursuant to the
              Trust Agreements. Please see paragraph 6 of exhibit 4.

              “The Employer hereby irrevocably designates as its representatives on
              the Board of Trustees of the Funds such Trustees as are now serving, or
              their successors who will serve in the future, as Employer Trustees
              together with their successors/ The Employer further agrees to be bound
              by all actions taken by the Board of Trustees pursuant to the Trust
              Agreements as heretofore and/or hereafter amended.” Please see
              paragraph 7 of exhibit 4.

       14.    Defendant executed a Participation Agreement, dated June 1, 2015, thereby

binding defendant to pay contributions to plaintiffs for employees of defendant within the

jurisdiction of plaintiffs. Said Agreement is attached hereto as exhibit 5 and incorporated by

reference herein.

       15.    Exhibit 5 pertinently provides

              “This Participation Agreement (hereinafter “Agreement”) is entered into
              between the undersigned employer (hereinafter “Employer”) and the
              Central Laborers’ Pension, Welfare and Annuity Funds and such other
 Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 24 of 32 Page ID #24



              employee benefit funds, labor management funds, labor organizations or
              other funds reference herein or in the applicable collective bargaining
              agreements for which the Central Laborers’ Pension, Welfare and
              Annuity Funds act as the collection agent (hereinafter collectively
              “Funds”). The Employer hereby agrees that this documents represents
              the detailed written agreement required by the Labor Management
              Relations Act (29 U.S.C. Section 186 (c)) to permit the Funds to receive
              contributions from the Employer.” Please see Paragraph 1 of Exhibit 5.

              “The Employer hereby agrees to be bound by each of the Funds’
              Agreement and Declaration of Trust, as amended, or such other
              governing document establishing the Funds, as amended (hereinafter
              “Trust Agreements”), as though the Employer had actually signed same.”
              Please see paragraph 2 of Exhibit 5.

              “Unless the Employer provides the Funds with a separate written
              agreement or addendum specifying the applicable contribution rates
              signed by the Employer and the applicable Local Union or District
              Council and which is specifically approved by the Funds, the Employer
              hereby agrees to pay contributions to the Funds in the amounts set forth
              in the applicable CBA or wage addendum to the applicable CBA that is in
              effect and which applies to the time period for which the hours were
              worked by the Employer’s employees. It is expressly understood and
              agreed that the contribution rates may change or vary with the
              geographical location of the Employer’s jobs or that the rates may
              increase and/or decrease from time to time pursuant to the Trust
              Agreements or applicable CBAs.” Please see paragraph 6 of Exhibit 5.

              “Unless otherwise agreed to by the Employer and the Funds, this
              Agreement shall remain in effect until terminated. This Agreement shall
              be terminated in the same manner and subject to the same requirements
              as each CBA incorporated herein, however, in order for termination of
              this Agreement to coincide with termination of any CBA incorporated
              herein, the Employer must timely provide separate written notice of
              termination to the Funds that satisfies the requirements of the
              applicable CBA. This Agreement will be deemed terminated when a
              timely required notice has been provided by the Employer with respect
              to each CBA incorporated herein and the term of each CBA incorporated
              herein has expired without the CBA being renewed or otherwise
              extended.” Please see paragraph 13 of Exhibit 5.

       16.    Defendant has not given written notification of its intent to terminate the

agreement referenced as exhibit 5. As such, said agreement remains in effect and the parties

are bound to same.
 Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 25 of 32 Page ID #25



       17.    Based on the terms and conditions contained in exhibits 1 – 5 defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration

of Trust establishing the Central Laborers’ Pension, Welfare & Annuity Funds. The Restated

Agreement and Declaration of Trust is attached hereto as exhibit 6 and incorporated by

reference herein,

       18.    ARTICLE VI of the Restated Agreement and Declaration of Trust entitled

Contributions to the Fund provides, in pertinent part:

       Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
       hereof, each Employer shall contribute to the Fund the amount required by any
       written agreement as defined herein between the Union or the Trust and the
       Employer. The rate of contributions shall at all times be governed by the applicable
       written Agreement then in force and effect, together with any amendments,
       supplements or modifications thereto provided, however, that in the case of an
       Employer who is required to make contributions by reason of his being party to a
       written other than a Collective Bargaining Agreement the amount of the contribution
       shall be required by the Collective Bargaining Agreement in effect between the
       Employer Association and the Local Union having jurisdiction over the geographical
       area in which the covered Employees perform work. It shall not be a defense to any
       claim by the Trustees or an Employee for delinquent contributions from an Employer
       that such Employer had entered into an agreement with any employee purporting to
       waive the employee’s right to strict compliance with the provisions of the applicable
       Collective Bargaining Agreement or other written agreement, With respect to the
       amount of contributions required thereby no employee shall be permitted to contract
       or otherwise agree with or permit his employer to provide wage or benefit payments
       which do not conform to the aforesaid requirements and any such contract or
       agreement shall be null and void.

       Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
       The Employers shall make all reports on contributions required by the Trustees. Each
       Employer shall promptly furnish to the Trustees, on demand, the names of its
       employees, their social security number, the hours worked by each employee, and
       such other information as the Trustees may reasonably require in connection with
       the administration of the Trust and Pension Plan. The Trustees may, on reasonable
       notice, have an audit made by an independent certified public accountant or its
       representatives or such other person or persons as designated by the Trustees of all
       records of the Employer as described in Article IV, Section 8, in connection with the
       Employer’s contributions and/or reports.
Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 26 of 32 Page ID #26



    Where an audit discloses a difference between hours actually worked by an employee
    and hours reported to the Trust by his Employer and where such audit discloses any
    willful violation of any requirements of this Trust Agreement or rules and regulations
    adopted in connection herewith, those officers and directors of such Employer, if
    corporation, who supervised the completion of report forms, signed report forms or
    can be determined to have had personal knowledge of such conduct, shall be
    personally liable for any underpayment or other pecuniary loss to the Fund as a result
    of such conduct. Nothing herein shall prevent personal liability for owners or
    partners who are not otherwise incorporated.

    Each employer, by agreeing to be bound by the terms hereof, acknowledges and
    agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
    owing irrespective of the payment or not of the underlying contributions for which
    the liquidated damages were assessed shall constitute a default in payment pursuant
    to Section 6 of his Article.

    Section 7. LIQUIDATED DAMAGES. All Employers not paying contributions within
    fifteen (15) days from the date they are originally due, or the due date as extended as
    provided above, shall pay in addition to said contributions liquidated damages in the
    amount of ten percent (10%) of the delinquent contributions or twenty five dollars
    ($25.00), whichever is greater, and said damages shall be paid with the delinquent
    contributions. Each Employer party to or otherwise bound by this Trust Agreement
    acknowledge that the liquidated damages and acknowledge the costs to be actual and
    substantial though difficulty to ascertain; however, each Employer acknowledges
    these costs to be minimally ten percent (10%) of the delinquent contributions or
    twenty-five dollars ($25.00), whichever is greater, waiving the necessity of any
    additional proof thereof.

    Section 9. COLLECTION COSTS. Except as hereinafter provided in this Article, in the
    event an Employer becomes delinquent in his contributions, said delinquent
    Employer shall be liable for all reasonable costs incurred in the collection process
    including the court fees, attorneys’ fees, filing fees, and any other expenses actually
    incurred by the Trustees in the course of the collections process.

    Section 10. AUDITS AND THE COSTS THEREOF. The Trustees shall have the
    authority to audit the records of the Employer as described in Article IV, Section 8, for
    the purposes of determining the accuracy of contributions to the Pension Fund. In the
    event it becomes necessary for the Trustees to file suit and/or otherwise retain legal
    counsel to enforce their authority to perform an audit, the Employer shall be liable
    for all reasonable costs incurred including court fees, attorneys’ fees, filing fees, audit
    cost, and any other expenses actually incurred by the Trustee in the court of the action
    without regard to whether the Employer did or did not owe delinquent contributions.
    Please see the Restated Agreement and Declaration of Trust, attached hereto as
    exhibit 6 and incorporated by reference herein.
 Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 27 of 32 Page ID #27



       19.    Based on the terms and conditions contained in exhibits 1 – 5 defendant is

bound by the terms and conditions as set forth in the Restated Agreement and Declaration

of Trust establishing the Central Laborers’ Welfare Funds. The Restated Agreement and

Declaration of Trust is attached hereto as exhibit 7 and incorporated by reference herein,

       20.    ARTICLE V of the Restated Agreement and Declaration of Trust of the Central

Laborers' Welfare Funds entitled Contributions to the Fund provides, in pertinent part:

       Section 1. BASIS OF CONTRIBUTIONS TO PLAN. In order to effectuate the purpose
       hereof, each Employer shall contribute to the Fund the amount required by any
       written agreement as defined herein between the Union or the Trust and the
       Employer. The rate of contributions shall at all times be governed by the applicable
       written Agreement then in force and effect, together with any amendments,
       supplements or modifications thereto provided, however, that in the case of an
       Employer who is required to make contributions by reason of his being party to a
       written other than a Collective Bargaining Agreement the amount of the contribution
       required shall be identical to the amount required by the Collective Bargaining
       Agreement in effect between the Employer Association and the Local Union having
       jurisdiction over the geological area in which the covered Employees perform work.
       It shall not be a defense to any claim by the Trustees or an Employee for delinquent
       contributions from an Employer that such Employer had entered into an agreement
       with any employee purporting to waive the employee's rights to strict compliance
       with the provisions of the applicable Collective Bargaining Agreement or other
       written agreement. With respect to the amount of contributions required thereby no
       employee shall be permitted to contract or otherwise agree with or permit his
       employer to provide wage or benefit payments which do not conform to the aforesaid
       requirements and any such contract or agreement shall be null and void.

       Section 3. REPORT ON CONTRIBUTIONS AND PRODUCTION OF RECORDS.
       The Employers shall make all reports on contributions required by the Trustees. Each
       Employer shall promptly furnish to the Trustees, on demand, the names of its
       employees, their social security number, the hours worked by each employee, and
       such other information as the Trustees may reasonably require in connection with
       the administration of the Trust and Welfare Plan. The Trustees may, on reasonable
       notice, have an audit made by an independent certified public accountant or its
       representatives or such other persons as designated by the Trustees of all records of
       the Employer as described in Article IV, Section 8, in connection with the Employer’s
       contributions and/or reports.

       All employers shall be required to maintain records in compliance with procedures
       develop and communicated by the Administrator from the beginning of such
       Employer's participation in the Fund forward unless given written authorization for
Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 28 of 32 Page ID #28



    variance by the Administrator. All such records shall be maintained for a period of
    ten (10) years unless earlier destruction of the same is authorized by the Trustees.
    The Trustees shall require the Employer to designate the classification of all of his
    employees and if the Employer fails to do so, after being requested to do so by the
    Trustees, the Trustees shall conduct an investigation for the purpose of determining
    the classification of such employees and the result of said investigation shall be
    conclusive.

    Where an audit discloses a difference between hours actually worked by an employee
    and hours reported to the Trust by his Employer and where such audit discloses any
    willful violation of any requirements of this Trust Agreement or rules and regulations
    adopted in connection herewith, those officers and directors of such Employer, if a
    corporation, who supervised the completion of report forms, signed report forms or
    can be determined to have had personal knowledge of such conduct. Nothing herein
    shall prevent personal liability for owner or partners who are not otherwise
    incorporated

    Each employer, by agreeing to be bound by the terms hereof, acknowledges and
    agrees that liquidated damages, as set forth in Section 7 herein below, remain due and
    owing irrespective of the payment or not of the underlying contributions for which
    the liquidated damages were assessed, and failure to pay liquidated damages duly
    assessed shall constitute a default in payment pursuant to Section 6 of the Article.

    Section 5. MODE OF PAYMENT
    All contributions shall be due and payable on the fifteenth (15th) day of the month
    next following the calendar month in which eligible employees perform work with
    respect to which contributions are required. The time for payment may be extended
    by the Trustees by resolution, but in no event shall such extension exceed forty-five
    (45) days in accordance with applicable regulations issued by the Secretary of Labor
    pursuant to ERISA.

    Section 6. DEFAULT IN PAYMENT
    Non-payment by an Employer of any contributions when due shall not relieve any
    other employer of his obligation to make payments. The Trustees may take any action
    necessary to enforce payments of the contributions and penalties due hereunder,
    including, but not limited to, proceedings at law and in equity.

    Section 7. LIQUIDATED DAMAGES
    All employers not paying contributions within fifteen (15) days from the date they
    are originally due, or the due date as extended as provide above, shall pay in addition
    to said contributions liquidated damages in the amount of ten percent (10%) of the
    delinquent contributions or Twenty-five dollars ($25.00), whichever is greater, and
    said damages shall be paid with the delinquent contributions. Each employer party
    to or otherwise bound by this Trust Agreement acknowledge that the liquidated
    damages will be used to defer administrative costs arising by said delinquency and
    acknowledge the costs to be actual and substantial though difficult to ascertain;
Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 29 of 32 Page ID #29



    however, each Employer acknowledges these costs to be at least ten percent (10%)
    of the delinquent contributions or Twenty-Five Dollars ($25.00), whichever is
    greater, waiving the necessity of any additional proof thereof.

    Section 8. INTEREST
    Delinquent contributions shall bear interest at such rate as may have been
    established by the Trustees prior to determining the existence of the delinquency.
    Trustees may determine and establish from time to time the appropriate interest rate
    for delinquencies and when the delinquencies shall commence to bear interest. The
    Trustees shall have the authority to waive the foregoing interest charge in the event
    the delinquent Employer executes a note or enters into an installment payment
    agreement providing for payment of said delinquency on such terms as acceptable to
    the Trustees under the circumstances.

    Section 9. COLLECTION COSTS
    Except as hereinafter provided in this Article, in the event an Employer becomes
    delinquent in his contributions, said delinquent Employer shall be liable for all
    reasonable costs incurred in the collection process including court fees, attorneys'
    fees, filing fees, and any other expenses actually incurred by the Trustees in the court
    of the collection process.

    Section 10. AUDIT AND THE COSTS THEREOF.
    The Trustees shall have the authority to audit the records of the Employer as
    described in Article IV, Section 8, for the purposes of determining the accuracy of
    contributions to the Welfare Fund. In the event it becomes necessary for the Trustees
    to file suit and/or otherwise retain legal counsel to enforce their authority to perform
    an audit, the Employer shall be liable for all reasonable costs incurred including court
    fees, attorney's fees, filing fees, audit costs, and any other expenses actually incurred
    by the Trustees in the course of action, without regard to whether the employer did
    or            did           not          owe           delinquent          contributions.

    In the event an audit determines that there are no delinquent contributions due the
    Fund, other than in situations as noted in the above paragraph, the Fund shall pay the
    entire Audit Cost. In the event the audit determines that there are delinquent
    contributions due the Fund which were intentionally not paid by the Employer, the
    entire Audit Cost shall be assessed against the Employer. Intentional non-payment
    shall include, but not be limited to, issuance of a check or other order for payment
    that is not honored by the bank or other institution on which it is drawn and shall
    include non-payment due to lack of funds on the part of the employer.

    In the event an audit determines that there are delinquent contributions which are
    unintentional, the Employer shall be assessed a proportion of the audit costs, if any,
    based upon a formula which shall be set from time to time by the Trustees in their
    discretion and reflected in the Minutes of the particular meeting where the formula
    is adopted or changed. Please see the Restated Agreement and Declaration of
    Trust attached hereto as Exhibit 7 and incorporated by reference herein.
 Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 30 of 32 Page ID #30




       21.    According to the Trust Agreement, plaintiffs are entitled to collect liquidated

damages on all contributions that are paid late. Defendant has incurred liquidated damages.

       22.    Defendant is obligated to make fringe benefit contributions to plaintiffs, under

the terms of the Participation Agreement (exhibit 1), Memorandum of Agreement (exhibit

2), Memorandum of Agreement (exhibit 3), Participation Agreement (exhibit 4),

Participation Agreement (exhibit 5), Restated Agreement and Declaration of Trust (exhibit

6) and Restated Agreement and Declaration of Trust (Exhibit 7).

       23.    Between September 2001 through the present, an authorized representative

of defendant requested from various Local Labor Unions that fall within the jurisdiction of

plaintiffs, employees for various construction projects awarded to defendant.

       24.    Said employees were then provided to defendant from various Local Labor

Unions that fall within the jurisdiction of plaintiffs’ employees for various construction

projects awarded to defendant.

       25.    As an employer obligated to make fringe benefit contributions to plaintiffs,

defendant is specifically required to do the following:

              (a)    To pay monthly contributions to the Funds for each employee of the
                     defendant and to make said contributions in a manner as required by
                     the plaintiffs and payment of said contributions are based upon an
                     hourly rate as stated in the applicable agreements; and

              (b)    To make all of its payroll books and records available to plaintiffs for
                     the purpose of auditing same, to determine whether defendant is
                     making full payments as required under the applicable agreements;

              (c)    To compensate plaintiffs for the additional administrative costs and
                     burdens imposed by defendant’s failure to pay, or untimely payment of
                     contributions, by way of the payment of liquidated damages in the
                     amount of ten percent (10%) of any and all contributions which are not
                     timely received by plaintiffs for a particular month, as specified fully in
 Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 31 of 32 Page ID #31



                      Paragraph 4(a) above, together with interest as provided in ERISA, 29
                      U.S.C. §1132 (g);

               (d)    To pay any and all costs incurred by plaintiffs in auditing defendant’s
                      payroll records, should it be determined that defendant was delinquent
                      in the reporting or submission of all contributions required of it to be
                      made to plaintiffs;

               (e)    To pay plaintiffs’ reasonable attorneys’ fees and costs necessarily
                      incurred in the prosecution of any action to require defendant to
                      submit its payroll books and records for audit or to recover delinquent
                      contributions.

       26.     Defendant has breached its obligation to plaintiffs and its obligations under

the plans in the following respects:

               (a)    Defendant has failed to make payment of contributions and
                      liquidated damages; and

               (b)    Defendant has been delinquent in reporting the hours worked by
                      employees.

       27.     Defendant owes to plaintiff the sum of one thousand six hundred fifty-one

dollars and thirty-two cents ($1,651.32). Please see the Revised Breakdown of Amounts Due

and Owing attached hereto as exhibit 8 and incorporated by reference herein.

       28.     The known amounts owed are based upon the defendant’s failure to submit all

required reports; failure to accurately state all hours for which contributions are due on

reports previously submitted; or its failure to file reports or contributions in a timely fashion.

       29.     Further, there is the possibility that additional contributions and liquidated

damages will come due during the pendency of this lawsuit.

       30.     Plaintiffs have requested defendant to perform its obligations as aforesaid, but

defendant has failed and refused to so perform.
 Case 3:20-cv-00166-RJD Document 1 Filed 02/12/20 Page 32 of 32 Page ID #32



       31.    Defendant’s continuing refusal and failure to perform it obligations to

plaintiffs is causing and will continue to cause irreparable injuries to plaintiffs for which

plaintiffs have no adequate remedy at law.

       WHEREFORE, plaintiffs, Central Laborers’ Pension, Welfare and Annuity Funds,

pray this Court enter Judgment in their favor and against defendant, Terry Smith,

individually, as follows:

       (a)    That defendant be enjoined and ordered to submit all delinquent monthly
              contribution reports to plaintiffs with the information required to be provided
              thereon, to continue to submit such reports while this is pending, and to
              comply with its contractual obligation to timely submit such reports in the
              future;

       (b)    That judgment be entered in favor of plaintiffs and against defendant for all
              unpaid contributions, liquidated damages, any costs of auditing defendant’s
              records, accrued interest, and plaintiffs’ reasonable attorneys’ fees and court
              costs necessarily incurred in this action as specified herein, or as subsequently
              determined, all as provided for in the plans and in ERISA;

       (c)    Judgment be entered against defendant and defendant be decreed to pay to
              the plaintiffs a sum of one thousand six hundred fifty-one dollars and thirty-
              two cents ($1,651.32), plus whatever sums are determined to be due;

       (d)    That defendant be decreed to pay all costs attendant to any audit of
              defendant’s payroll books and records;

       (e)    That defendant be decreed to pay the plaintiffs its reasonable lawyers’ fees,
              together with its costs of suit; and

       (f)    That plaintiffs have such further relief as may be deemed just and equitable by
              the Court, all at defendant’ cost.

                                                  By:     /s/ Chet A. Kelly
                                                          Chet A. Kelly
                                                          #6296905
Kelly & Kelley, LLC
6 E. Washington St.
Belleville, IL 62220
(618) 234-7977
Facsimile: (618) 551-8832
chet@kellyandkelley.com
